DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5 and 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 is confusing in that firstly “at least one divider” is recited, then it is stated “wherein at least one divider comprises a plurality of dividers”, without referring back to “the” or “said” at least one divider.  It is unclear how many dividers are required and it is unclear if the at least one divider is a different divider or set of dividers from the plurality of dividers.  
Claims 4, 5, 7, 13 and 14 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims depend from canceled claims. 
Claims 8 and 9 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claims 11 and 12 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These dependent claims contradict their independent claim which requires the dividers to extend the entire length of the column. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These dependent claims, which require a cylindrical divider, contradict their independent claim which requires that the dividers be helical.
Claim 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 merely repeats a limitation of the independent claim.  
Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These dependent claims contradict their independent claim which requires the dividers to extend the entire length of the column. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 8-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kojima (US 5,605,400).  While it is unclear what is being claimed, consideration with regard to the prior art has been attempted to the extent possible.  Regarding claim 1, Kojima discloses a column (1, 8, 16 or 23) having a longitudinal axis and a periphery (2, 9, 17 or 24) defining an interior cavity having a longitudinal length; the column comprising an inlet (at one end of the column; see Figs. 1, 2, 4, and 5) in fluid communication with the cavity; an outlet (opposite end of the column; see Figs. 1, 2, 4 and 5) in fluid communication with the interior of the cavity; and a plurality of dividers (3&4, 10&11, 18&19 or 25&26)  wherein each divider of the plurality of dividers extends inwardly from the periphery of the column substantially orthogonally to the longitudinal axis of the column and wherein the plurality of dividers .  
Claims 4, 5 and 7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schmitz (US 661,109). While it is unclear what is being claimed, consideration with regard to the prior art has been attempted to the extent possible.  Schmitz discloses a column having a longitudinal axis and a periphery (y) defining an interior cavity, the column comprising an inlet, outlet and at least one divider (x). The divider comprises a plurality of dividers (see Figs. 3-5). Each divider extends inwardly form the periphery of the column substantially orthogonally to the longitudinal axis of the column (see Figs. 4 and 5). Regarding claim 4, at least two dividers of the plurality intersect (see Figs. 4 and 5). Regarding claim 5, all the dividers intersect (see Figs. 4 and 5). Regarding claim 7, there are four dividers (see Fig. 5).  
Claims 4, 5 and 7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schmitz (US 813,918). While it is unclear what is being claimed, consideration with regard to the prior art has been attempted to the extent possible.  Schmitz discloses a column having a longitudinal axis and a periphery (a or d) defining an interior cavity, the column comprising an inlet, outlet and at least one divider (b or an inner cylinder as seen in Fig. 7). The divider comprises a plurality of dividers (see Figs. 1 and 7). Each divider extends inwardly form the periphery of the column substantially orthogonally to the longitudinal axis of the column (see Figs. 1 and 7). Regarding claim 4, at least two dividers of the plurality intersect (see Fig. 7). Regarding claim 5, all the dividers intersect (see Fig. 7). Regarding claim 7, the dividers comprise four dividers (see Fig. 5). 
Claims 4, 5, 7, 13 and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hooker et al. (US 2,000,953). While it is unclear what is being claimed, consideration with regard to the prior art has been attempted to the extent possible.  Hooker discloses a column having a longitudinal axis and a periphery (2 or 4) defining an interior cavity, the column comprising an inlet, outlet and at least one divider (8 and or 18). The divider comprises a plurality of dividers (see Fig. 1).  Each divider extends inwardly form the periphery of the column substantially orthogonally to the longitudinal axis of the column (see Fig. 1). Regarding claim 4, at least two dividers of the plurality intersect (see Fig. 1). Regarding claim 5, all the .  
Response to Arguments
Applicant focus upon amended independent claim 1; however, these arguments are moot as Kojima is not relied upon in rejecting the claims as currently amended.  
The remaining claims either depend from canceled claims, contradict the independent claim, or both, or in the case of claim 10 merely duplicate the independent claim.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID L. SORKIN
Examiner
Art Unit 1774


/DAVID L SORKIN/Primary Examiner, Art Unit 1774